Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2018

                                      No. 04-18-00415-CR

                                      Gilberto CARREON,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3963
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        After this court granted three prior extensions of time, appellant’s brief was due in this
court on December 5, 2018. When we granted the last requested extension, we advised appellant
that no further extensions of time to file appellant’s brief would be granted without written proof
of extraordinary circumstances. On December 10, 2018, appellant filed a fourth motion for
extension of time, asking for an additional forty days in which to file his brief. After review, we
find appellant has provided proof of extraordinary circumstances and we GRANT his requested
extension and ORDER him to file his brief in this court on or before January 14, 2019.
Appellant is again advised that no further extension of time to file the brief will be granted
without written proof of extraordinary circumstances.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court